Citation Nr: 1131260	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral tinea pedis (athlete's foot).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 up until her retirement       in April 2005.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in pertinent part, denying entitlement to the benefit sought on appeal. 

Through a rating decision issued in August 2010, the RO granted another claim  then pending on appeal for service connection for gastroesophageal reflux disease (GERD). The Veteran did not contest the initial assigned disability rating or effective date, hence this issue is no longer a matter on appeal. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In March 2011, a hearing was held before the undersigned at the Board's       Central Office in Washington, D.C., a transcript of which is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor her representative asserted that VA failed to comply with   38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties          set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thereafter, in July 2011 the Veteran provided a lay statement from a third-party     in furtherance of the claim, though without a waiver of RO initial jurisdiction over the evidence. Regardless, the Board will consider this evidence in the first instance, inasmuch as the Veteran's claim is to be granted, and there is no detriment to her in considering the evidence accordingly.


FINDINGS OF FACT

1. There is competent medical evidence of a clinical diagnosis of bilateral tinea pedis dated from May 2006, within approximately one year following service discharge.

2. There also exists competent and credible lay testimony regarding in-service incurrence of tinea pedis, and the continuation of the condition since active          military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for bilateral tinea pedis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

As indicated below the Board is granting the benefits sought on appeal of entitlement to service connection for bilateral tinea pedis. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Generally, a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). Lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit had further held in Colantonio v. Shinseki, 606 F.3d 1378        (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

The Veteran's contention is that she developed the condition of bilateral tinea pedis around 1988, while a drill instructor for the U. S. Marines at Parris Island.           She states that she first discovered the condition when having worn boots almost constantly and through inclement weather. She further states that she continually sought treatment for the condition from medical corpsmen, who as a practice           did not keep substantial medical records of having treated patients, and that this accounts for the lack of documentation of symptoms of or treatment for tinea pedis within the service treatment records (STRs).

Upon review of the detailed service medical history, there is indeed no direct reference to athlete's foot. There is of note, an April 1995 treatment records identifying evaluation for chronic urticaria (hives). On a March 1998 review examination, the Veteran also reported having had "foot trouble" and elaborated that this involved heel pain when in boots. Neither of these entries in the treatment history truly provide any indication of the specific disability for which service connection is sought. 

Approximately one-year post-service discharge, however, the Veteran underwent a May 2006 VA Compensation and Pension examination which revealed the presence of the condition for which service connection is presently sought. On exam,              the Veteran reported that she had experienced athlete's foot for 16 years, and that due to her skin condition there was itching, shedding, crusting and peeling. The symptoms described reportedly occurred constantly. The skin condition did not involve any areas that were exposed to the sun. Over the past twelve months, she had received topical medication for the condition, with no side effects from the treatment. The associated functional impairment was to adjust footwear in the spring and summer. Meanwhile, an objective physical exam revealed tinea pedis located on both feet, with the characteristics of exfoliation and crusting.               The diagnosis given was of bilateral athlete's foot. 

Thereafter, the Veteran provided a July 2011 statement from her husband, stating that he had been married to the Veteran for 28 years and observed that the Veteran had been suffering from athlete's foot for much of her career. The author of the statement observed that she had been dealing with this medical problem for the most part when wearing closed end shoes, primarily during the winter months, and that the problem started from wearing combat boots and marching for miles during her time on the drill field. According to the author of the statement, her condition   at times was so bad that she developed blisters and a fungal rash that sometimes bled all over the sheets. 
Considering the aforementioned findings, the Board had determined that there is a sufficient basis to grant service connection for bilateral tinea pedis. The current post-service diagnosis of this condition is verified by the May 2006 VA examination. What requires some further evaluation by principles of governing   VA law, is whether this disorder also may be found to have been incurred during military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra.         See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

To this effect, the Board has closely noted the record before it, which in large part consists of the Veteran's assertions and the lay statement in her behalf, given that there is no express documentation of athlete's foot from during service itself. 
Initially, the Board deems the Veteran competent to assert having had the onset of tinea pedis in 1988 during military service, as this relates to firsthand knowledge of observable symptomatology. While arguably an exact diagnosis of tinea pedis would be best made by a physician, the Veteran's hearing testimony regarding a scaly pruritic rash with discoloration in the Board's view is more than sufficient to show to a reasonable likelihood tinea pedis during military service. That alone       does not resolve the issue of causal nexus to service, since there still must exist a link between in-service injury and present disability; this requisite link has been sufficiently proven, however. Significantly, the clinical diagnosis of tinea pedis on VA examination of May 2006 only one-year post-service, helps substantiate the likelihood of incurrence therein. Moreover, there is lay testimony of the Veteran and her husband which the Board deems both competent and credible in describing a continuity of symptomatology from service, up until the present time period, particularly insofar as describing the onset of the condition, and the flare-ups experienced on a seasonal basis. 

In sum, there is persuasive lay testimony taken and received as to in-service incurrence of symptomatology, and continuance thereafter. There is no doubt that further medical inquiry could be undertaken into the exact onset and etiology of bilateral athlete's foot. Yet the Board deems such an inquiry unnecessary, given that when resolving all reasonable doubt in the Veteran's favor, pursuant to established VA doctrine, there is enough basis to conclude that the claimed disability is at least as likely as not of service origin. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Consequently, under these circumstances, the claim for service connection for bilateral tinea pedis is granted. 


ORDER

Service connection for bilateral tinea pedis is granted



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


